DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10796152. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/178822
Patent # 10796152
1. A computer-implemented method for object detection within a visual medium, comprising: receiving the visual medium comprising one or more objects; identifying, using a first neural network, one or more irrelevant visual regions within the visual medium; generating, based on the one or more irrelevant visual regions, a visual mask to be applied to the visual medium; applying the visual mask to the visual medium to generate a masked visual medium, wherein applying the visual mask to the visual medium causes the one or more irrelevant visual regions to be filtered out from the visual medium; identifying, using a second neural 






2. The computer-implemented method of claim 1, wherein applying the visual mask to the visual medium includes modifying pixel intensity values associated with the one or more irrelevant visual regions.

3. The computer-implemented method of claim 2, wherein pixel intensity values associated with one or more relevant visual regions are non-zero after applying the visual mask to the visual medium (claim 3 is rejected in view of Patent claims 1 and 2 because the claims 1 and 2 as a whole describes applying visual mask to change the pixel intensity values for relevant regions are non-zero).

4. The computer-implemented method of claim 2, wherein the pixel intensity values associated with the one or more irrelevant visual regions are zero after applying the visual mask to the visual medium.

5. The computer-implemented method of claim 1, wherein the visual mask comprises a data structure containing pixel values (claim 5 is rejected in view of claim 1 of patent, because claim 1 of patent recites the limitation of claim 5).

 6. The computer-implemented method of claim 1, wherein the first neural network is a deep convolutional attention based object detection neural network.

7. The computer-implemented method of claim 1, wherein the second neural network is a supervised object detection neural network.


2. The computer-implemented method of claim 1, wherein pixel intensity values associated with the one or more relevant visual regions are non-zero.












3. The computer-implemented method of claim 1, wherein pixel intensity values associated with the one or more irrelevant visual regions are zero.









4. The computer-implemented method of claim 1, wherein the first neural network is a deep convolutional attention based object detection neural network.

5. The computer-implemented method of claim 1, wherein the second neural network is a supervised object detection neural network.


Application claim 1 defines an obvious variation of the invention claimed in U.S. Patent No. 10796152. The assignee of all applications is the same.

 	Similarly, claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10796152. Although the claims at issue are not identical, they are not patentably distinct from each other.

4.	 Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10949666. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/178822
Patent # 10949666
1. A computer-implemented method for object detection within a visual medium, comprising: receiving the visual medium comprising one or more objects; identifying, using a first neural network, one or more irrelevant visual regions within the visual medium; generating, based on the one or more irrelevant visual regions, a visual mask to be applied to the visual medium; applying the visual mask to the visual medium to generate a masked visual medium, wherein applying the visual mask to the visual medium causes the one or more irrelevant visual 








2. The computer-implemented method of claim 1, wherein applying the visual mask to the visual medium includes modifying pixel intensity values associated with the one or more irrelevant visual regions (claim 2 is rejected in view of Claim 1 of patent because claim 1 of the patent incorporate the limitation 2 of the instant application).

3. The computer-implemented method of claim 2, wherein pixel intensity values associated 

4. The computer-implemented method of claim 2, wherein the pixel intensity values associated with the one or more irrelevant visual regions are zero after applying the visual mask to the visual medium.

5. The computer-implemented method of claim 1, wherein the visual mask comprises a data structure containing pixel values (claim 5 of the instant application rejected over claim 1 as claim 1 of patent incorporate the limitation of claim 5 of instant application).

6. The computer-implemented method of claim 1, wherein the first neural 2 network is a deep convolutional attention based object detection neural network.

7. The computer-implemented method of claim 1, wherein the second neural network is a supervised object detection neural network.












2. The computer-implemented method of claim 1, wherein pixel intensity values associated 


3. The computer-implemented method of claim 1, wherein pixel intensity values associated with the one or more irrelevant visual regions are zero.









4. The computer-implemented method of claim 1, wherein the first neural network is a deep convolutional attention based object detection neural network.

5. The computer-implemented method of claim 1, wherein the second neural network is a supervised object detection neural network.


Similarly, claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10949666. Although the claims at issue are not identical, they are not patentably distinct from each other.

 Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farivar et al. (US 10332261) discloses generating synthetic images as training dataset for a machine learning network. See, Fig. 1B, mask images.
Wang et al. (US 10304193) discloses image segmentation and object detections using fully convolution neural network.
Leuthardt et al. (US 2019/0090749) discloses supervised classifier for optimized target. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/7/2022